Name: Commission Regulation (EC) No 918/95 of 26 April 1995 deferring the final date for sowing certain arable crops in certain areas
 Type: Regulation
 Subject Matter: regions and regional policy;  farming systems;  economic policy;  European construction;  plant product
 Date Published: nan

 No L 95/12 I EN I Official Journal of the European Communities 27. 4. 95 COMMISSION REGULATION (EC) No 918/95 of 26 April 1995 deferring the final date for sowing certain arable crops in certain areas laid down for the submission of area aid applications as referred to in Article 6 (2) of Council Regulation (EEC) No 3508/92 of 27 November 1992 establishing an inte ­ grated administration and control system for certain Community aid schemes (4), as last amended by Regula ­ tion (EC) No 3235/94 (*) ; whereas, nevertheless, the procedure whereby producers confirm sowings to the competent authorities may be tacitly established with a view to simplifying matters ; whereas, in order to ensure a regular supply throughout the year of sweetcorn from producers to the processing industry, it is therefore necessary that producers be enabled to spread their sowings over a longer period ; whereas the final sowing date for sweetcorn should there ­ fore be extended to 1 5 June ; whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Austria, Finland and Sweden, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), as last amended by the Act of Accession of Austria, Finland and Sweden, and in parti ­ cular Article 12 thereof, Whereas Article 10 (2) of Regulation (EEC) No 1765/92 requires producers, in order to qualify for compensatory payments under the arable support system, to have sown the seed and lodged an application for aid by 15 May proceding the relevant harvest at the latest ; Whereas Article 2 ( 1 ) (c) and (d) of Commission Regula ­ tion (EEC) No 2295/92 of 31 July 1992 on detailed rules for the application of the support system for producers of the protein crops referred to in Article 6 of Council Regu ­ lation (EEC) No 1765/92 (2), as last amended by Regula ­ tion (EC) No 2203/94 (3), sets 15 May as the final date that may be fixed by Member States for the sowing and submission of applications in respect of protein crops ; Whereas, in certain cases, the aforementioned date does not allow sowings of maize and sorghum to be under ­ taken in suitable conditions ; whereas, owing to the climatic conditions in Finland and Sweden, sowings of cereals, protein crops and linseed in certain areas of those Member States take place after 1 5 May ; whereas provision should therefore be made to extend the time limit for the sowing of such crops ; whereas the extended time limits should not, however, compromise the efficiency of the support system for producers of certain arable crops, nor prejudice the controls relating to this system ; Whereas the regions in Belgium, the Netherlands and Finland listed in the Annexes correspond to the regions shown in their regionalization plans ; Whereas deferring the sowing date for certain crops in certain areas is not sufficient reason for changing the date HAS ADOPTED THIS REGULATION : Article 1 1 . By way of derogation from Article 10 (2) of Regula ­ tion (EEC) No 1765/92, the final date for sowing maize and sorghum shall be postponed until 31 May prior to the marketing year in question in areas to be defined by the Member State but located within the regions listed in Annex I to this Regulation. 2. By way of derogation from Article 10 (2) of Regula ­ tion (EEC) No 1765/92 and Article 2 (1 ) (d) of Regulation (EEC) No 2295/92 the final date for sowing arable crops, other than oil seeds, in Finland and Sweden shall be post ­ poned until 31 May prior to the marketing year in ques ­ tion in areas to be defined by the Member State but located within the regions listed in Annex II to this Regu ­ lation. (') OJ No L 181 , 1 . 7. 1992, p. 12. (2) OJ No L 221 , 6. 8 . 1992, p. 28 . 0 OJ No L 236, 10 . 9 . 1994, p . 12. (4) OJ No L 355, 5. 12. 1992, p . 1 . 0 OJ No L 338 , 28 . 12. 1994, p. 16. 27. 4. 95 EN Official Journal of the European Communities No L 95/13 3 . By way of derogation from Article 10 (2) of Regula ­ tion (EEC) No 1765/92 and Article 2 ( 1 ) (d) of Regulation (EEC) No 2295/92 the final date for sowing arable crops, other than oil seeds, in Finland and Sweden shall be post ­ poned until 15 June in areas to be defined by the Member States but located within the regions listed in Annex III to this Regulation . 4. By way of derogation from Article 10 (2) of Regula ­ tion (EEC) No 1765/92 the final date for sowing sweet ­ corn shall be postponed until 1 5 June prior to the marke ­ ting year in question. Member States shall adopt the necessary control measures required for the application of this paragraph. Article 2 Without prejudice to Commission Regulation (EEC) No 3887/92 (') : (a) the final date for confirming sowings to the competent authority shall be fixed at :  31 May in the case of sowings in the regions listed in Annexes I and II,  15 June in the case of sowings in the regions listed in Annex III, and in the case of sweetcorn ; (b) the Member States may introduce a tacit confirmation procedure whereby no notification on the part of the producer is deemed equivalent to a confirmation of sowing. By the same token, producers who have not carried out the sowings planned must point out that fact. Article 3 Member States shall notify the Commission, no later than 31 May 1995, of the measures taken to apply this Regula ­ tion . Article 4 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 April 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 391 , 31 . 12. 1992, p. 36. No L 95/ 14 I EN I Official Journal of the European Communities 27 . 4. 95 ANNEX I Crop Member State Areas Maize (excluding sweetcorn) France Departments of Alsace, Aquitaine, Auvergne, Basse-Normandie, Bretagne, Centre, Haute-Normandie, Languedoc- Roussillon, Limousin, Midi-PyrÃ ©nÃ ©es, Pays de la Loire, Poitou-Charente, Provence-Alpes-CÃ ´te d'Azur, RhÃ ´ne ­ Alpes Belgium Zones I and II Greece Macedonia, Thrace, Thessalia Spain The whole territory with the exception of the provinces of Huelva, Sevilla, Cadiz, MÃ ¡lage, CÃ ³rdoba, Jaen and the Canary Islands Italy Centre, north-east and north-west (statis ­ tical regions) Portugal Between Douro and Minho, Beira Litoral, Alentejo, Ribatejo and Oeste United Kingdom The whole territory with the exception of areas at an altitude higher than 250 metres in Scotland, England, Wales and Northern Ireland Netherlands Region 1 Sorghum Italy Centre (statistical region) Emilia ­ Romagna France Departments of Alsace, Aquitaine, Auvergne, Basse-Normandie, Bretagne, Centre, Haute-Normandie, Languedoc ­ Roussillon, Limousin, Midi-PyrÃ ©nÃ ©es, Pays de la Loire, Poitou-Charente, Provence-Alpes-CÃ ´te d'Azur, RhÃ ´ne ­ Alpes Greece Thrace Portugal Between Douro and Minho, Beira Litoral, Alentejo, Ribatejo and Oeste 27. 4. 95 EN Official Journal of the European Communities No L 95/15 ANNEX II Crop Member State Region Cereals , protein crops and Finland A linseed B I BS Sweden Stockholm Uppsala SÃ ¶dermanland Ã stergÃ ¶tland l JÃ ¶nkÃ ¶ping I Kronoberg Kalmar Gotland Blekinge Kristianstad \ MalmÃ ¶hus \ Halland GÃ ¶teborg och Bohus Ã lvsborg Skaraborg VÃ ¤rmland Ã rebro VÃ ¤stmanland Kopparberg \ I GÃ ¤vleborg ANNEX III Crop Member State Region Cereals, protein crops and Finland Cl linseed C2 C2P C3 C4 Sweden VÃ ¤sternorrland JÃ ¤mtland l VÃ ¤sterbotten Norrbotten